NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10142

                Plaintiff-Appellee,             D.C. No.
                                                5:16-cr-00189-LHK-1
 v.

SUNITHA GUNTIPALLY,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted May 13, 2020**
                             San Francisco, California

Before: FRIEDLAND and BENNETT, Circuit Judges, and RAKOFF,*** District
Judge.

      Sunitha Guntipally appeals the district court’s denial of her motion to

withdraw her guilty plea. Following the denial, the district court imposed a 52-month


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
sentence on the one count to which Guntipally had pled guilty—conspiracy to

commit visa fraud, use of false documents, mail fraud, obstruction of justice, and

witness tampering in violation of 18 U.S.C. § 371. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      We assume for the purposes of this appeal (without so holding) that Guntipally

did not waive her ability to appeal her conviction, the judgment, or orders of the

district court. Instead, we hold that Guntipally’s appeal fails on the merits. She

contends that the district court abused its discretion in denying her motion to

withdraw her guilty plea and by not conducting an evidentiary hearing relating to

her allegations that her guilty plea was a result of ineffective assistance of counsel.

We disagree.

      We review a district court’s denial of a motion to withdraw a guilty plea for

abuse of discretion. United States v. Ensminger, 567 F.3d 587, 590 (9th Cir. 2009).

We also review a district court’s decision as to whether to conduct an evidentiary

hearing for abuse of discretion. See United States v. Smith, 155 F.3d 1051, 1063 n.18

(9th Cir. 1998). Abuse of discretion occurs where the court “rests its decision on an

inaccurate view of the law, . . . or on a clearly erroneous finding of fact.” Ensminger,
567 F.3d at 590 (internal quotation marks and citations omitted). A district court’s

finding of fact is clearly erroneous only if it is not plausible in light of the record

viewed in its entirety. Anderson v. City of Bessemer City, 470 U.S. 564, 573–74


                                           2
(1985).

      The district court entered a very thorough 47-page order explaining why

Guntipally’s codefendants’ motions to withdraw their pleas, and Guntipally’s

allegations of ineffective assistance of counsel, were not “fair and just reason[s] for

[allowing Guntipally’s] withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The district court

applied the correct legal standard in concluding that Guntipally did not raise reasons

for withdrawal that would have “plausibly motivated a reasonable person in [her]

position not to have pled guilty had [she] known about [them] prior to pleading.”

United States v. McTiernan, 546 F.3d 1160, 1168 (9th Cir. 2008) (quoting United

States v. Garcia, 401 F.3d 1008, 1011–12 (9th Cir. 2005)). The district court’s

findings of fact are plausibly based on the record. We find no abuse of discretion.

      The district court also did not abuse its discretion in declining to conduct an

evidentiary hearing. As the district court explained, the record provided sufficient

evidence to show that Guntipally’s claims of ineffective assistance of counsel were

unfounded. See United States v. Gonzalez, 113 F.3d 1026, 1028 (9th Cir.1997)

(stating that a district court “must conduct an inquiry adequate to create a ‘sufficient

basis for reaching an informed decision’” (citation omitted)).

      AFFIRMED.




                                           3